Citation Nr: 1603435	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  15-31 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (DM), as due to Agent Orange exposure.

2.  Entitlement to service connection for bilateral eye disabilities, including macular degeneration and left eye diabetic retinopathy with sub retinal hemorrhage, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The Veteran had active service from March 1975 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This case is now under jurisdiction of the RO in Honolulu, Hawaii.

A Decision Review Officer (DRO) hearing was held in November 2014.  The Veteran also testified before the undersigned Veterans Law Judge via video-conference in November 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for bilateral eye disabilities and DM are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the video-conference hearing held on November 9, 2015, prior to the promulgation of a decision in the appeal, the Veteran stated that he wanted to withdraw his appeal for service connection for a left shoulder disability.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for a left shoulder disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the video-conference hearing held on November 9, 2015, prior to the promulgation of a decision in the appeal, the Veteran stated that he wanted to withdraw his appeal for service connection for a left shoulder disability.  He also submitted a signed statement to this effect .  Accordingly, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for service connection for a left shoulder disorder is dismissed.


REMAND

The Veteran maintains that his diabetes mellitus resulted from in-service herbicide exposure.  He is not asserting that he had actually stepped foot in the Republic of Vietnam.  Instead, he asserts that while operating in the coastal waters of Vietnam his submarine would go up to snorkel level, with the snorkel up, so that fresh air could enter the submarine even though it was still submerged.  See DRO Transcript, dated in November 2014.  He indicated that the submarine was close to land, because he could see trees and people on shore through the periscope.  See DRO Transcript, dated in November 2014; Board hearing transcript, dated in November 2015.  The Veteran further asserted that he was exposed to the waters of Vietnam though the operations of equipment, bilges, and leaks in the submarine.  See Board hearing transcript, dated in November 2015.  It has been verified that the Veteran was stationed aboard the USS Volador while it was in the official waters of the Republic of Vietnam from September 8 to September 16, 1966, from October 8, 1966 to October 14, 1966; and from December 29, 1967 to January 8, 1968; and that he was stationed aboard the USS Barber while it was in the official waters of the Republic of Vietnam from January 21 to January 22, 1971.

Under applicable law, a Veteran who served on active duty in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed to an herbicide agent, absent affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015).  Under the governing regulation, 'Service in the Republic of Vietnam' includes service in the waters offshore and other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  It is well established that a Veteran must have set foot on the landmass of Vietnam, or have been present in the inland waterways of that country, in order for the presumption of exposure to apply.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 102 (Jan. 21, 2009).

For purposes of adjudicating claims involving Veterans serving aboard U.S. Navy vessels, VA has made a distinction between 'Brown Water' Navy vessels (smaller vessels that 'operated on the muddy, brown-colored inland waterways of Vietnam ') and 'Blue Water' Navy vessels (larger 'gun line ships and aircraft carriers . . . operat[ing] on the blue-colored waters of the open ocean. ').  See, e.g., Veterans Benefits Administration (VBA) Compensation and Pension Training Letter 10-06, at 3 (Sept. 9, 2010).  Brown Water Navy Veterans are entitled to a presumption of exposure to herbicides as a matter of course.  However, in order for the presumption to be extended to a Blue Water Navy Veteran, the evidence must show that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that it docked to the shore or a pier.  Id.

Historically, VA has considered open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau as extensions of ocean water and not inland waterways.  Id. See also VA Manual M21-1, Part IV, Subpart ii, Chapter 1, Section H.  As such, the presumption of exposure to herbicides has not been extended to Blue Water Navy Veterans whose vessels anchored in open water harbors in these areas unless the evidence otherwise demonstrated that the Veteran had gone ashore.  Conversely, the presumption has been extended to ships with deck logs that reference anchoring or entering the mouth of the Cua Viet River, Saigon River, Mekong River Delta, Ganh Rai Bay, and the Rung Sat Special Zone, which VA considers to be inland waterways.  See VBA Compensation and Pension Training Letter 10-06, at 7.

In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that, with respect to Da Nang Harbor, the manner in which VA has defined inland waterways is both inconsistent with the identified purpose of the statute (i.e., providing compensation to Veterans based on the likelihood of exposure to herbicides) and irrational.  See Gray v. McDonald, No. 13-3339, 2015 WL 1843053 (Vet. App. Apr. 23, 2015).  In so holding, the Court noted that it could not 'discern any rhyme or reason in VA's determination that Quy Nhon Bay and Ganh Rai Bay are brown water[,] but Vung Tau Harbor-which appears to be inside Ganh Rai Bay-Da Nang Harbor, and Cam Ranh Bay are blue water.'  Id., slip op. at 14 (emphasis in original).  As such, it returned the matter to VA to 'exercise its fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure.'  Id., slip op. at 17. 

In the present case, the Veteran has explicitly denied that he ever set foot on the landmass of Vietnam.  What he maintains, in essence, is that his service aboard submarines, i.e., the USS Volador and the USS Barbel, included service in the 'offshore' waters of Vietnam.  He has stated that these vessels operated at snorkel level at times, allowing air from the outside to enter the submarines.  In light of the foregoing, the Board finds that the Veteran's case must be returned to the AOJ for consideration of the Court's decision in Gray.

At the November 2014 DRO hearing, the Veteran reported that a special eye examination was conducted at Pacific Retinal Care the previous month and another examination was scheduled.  See DRO hearing transcript page 30.  These records should be obtained on remand.  An additional VA eye examination should also be scheduled, as set forth below.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Review the Veteran's claim in light of the Court's decision in Gray and any additional guidance that is issued regarding VA's definition of inland waterways.  If, and only if, the Veteran's claim for service connection for diabetes mellitus cannot be granted in a timely manner, proceed with further development outlined in directives 2, 3, and 4 below.

2.  It appears that the Veteran's service personnel records (SPRs) were obtained on microfiche.   Ensure that all of the SPRs are printed from the microfiche and associated with the file.

3.  Ask the U.S. Army and Joint Services Records Research Center (JSRRC) to research the history of the USS Volador and the USS Barbel to determine whether the vessels entered the inland waterways of Vietnam, based on review of the vessels' command histories and any relevant deck logs, operational reports, and muster rolls/personnel diaries for the period(s) that the Veteran served aboard those vessels (the USS Volador while it was in the official waters of the Republic of Vietnam from September 8 to September 16, 1966, from October 8, 1966 to October 14, 1966; and from December 29, 1967 to January 8, 1968; and the USS Barber while it was in the official waters of the Republic of Vietnam from January 21 to January 22, 1971).  

Also, ask the JSRRC to research the history of the USS Grayback to determine whether the vessel entered the inland waterways of Vietnam, based on review of the vessel's command histories and any relevant deck logs, operational reports, and muster rolls/personnel diaries, for the period from December 1974 to May 1975.  

Copies of relevant documents should be provided, as necessary, to facilitate JSRRC's research, and JSRRC should likewise be asked to provide copies of the evidence relied upon in making its determination. JSRRC's response, and any supporting evidence received, should be associated with the record.

4.  Make arrangements to obtain the complete deck logs and/or operational reports for the USS Volador and the USS Barbel for the periods that the Veteran served aboard those vessels (the USS Volador while it was in the official waters of the Republic of Vietnam from September 8 to September 16, 1966, from October 8, 1966 to October 14, 1966; and from December 29, 1967 to January 8, 1968; and the USS Barber while it was in the official waters of the Republic of Vietnam from January 21 to January 22, 1971); and for the USS Grayback from December 1974 to May 1975.

5.  Make arrangements to obtain the Veteran's VA treatment records, dated from August 2015 forward.

6.  Make arrangements to obtain the Veteran's complete treatment records from Pacific Retinal Care, dated from May 2012 forward.

7.  If service connection for diabetes mellitus is not established, after directives 5 and 6 have been completed schedule the Veteran for a VA ophthalmology examination.  The examiner should review the VBMS e-folder and acknowledge such review in the examination report, and any indicated studies should be performed.

The examiner should identify all current eye disorders found to be present.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current eye disorder had its clinical onset during active service or is related to any incident of service, to include exposure to acid and/or chemicals while aboard submarines.  

A complete rationale should be given for all opinions and conclusions expressed.

8.  Finally, after all indicated development has been completed, review the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished with a Supplemental Statement of the Case (SSOC) and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


